Petition for Review of an Order of the Immigration and Naturalization Service.
Petitioner’s motion for order directing respondents to return petitioner to the United States has been considered by the Court and is denied.
Petitioner’s motion for an attorney’s fee award has been considered by the Court and is denied.
Petitioner’s motion for the award of his costs has been considered by this Court and is granted. Petitioner shall recover from the respondents the sum of four hundred fifty five dollars and thirty two cents ($455.32) as taxable costs on appeal.